Citation Nr: 9931477	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD), on a direct basis and due to undiagnosed illness as a 
result of service in the Southwest Asian theater pursuant to 
38 C.F.R. § 3.317, to include a calcified granuloma of the 
lung.

2.  Entitlement to service connection for memory loss due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966 and from November 1990 to June 1991, including 
a period from January 1991 to May 1991 in the Persian Gulf 
during the Persian Gulf War.  He was, at other times, a 
Member of a Reserve Unit.  Duty training therein has not been 
verified, but does not appear at issue in this claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits claimed on appeal.  


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of COPD.  

2.  The veteran has not presented any competent medical 
evidence that COPD is related to service.

3.  The veteran has not presented any competent evidence of a 
relationship between his diagnosed COPD and an undiagnosed 
illness as a result of service in the Southwest Asian 
Theater.

4.  There is competent evidence that the calcified lung 
granuloma, first noted at a release for active duty 
examination, pre-existed the service in the Persian Gulf.  
There is no competent evidence to establish that a pre-
existing calcified lung granuloma increased in severity 
during active military service.

5.  The veteran has not presented any competent evidence of a 
relationship between his complaints of memory loss and an 
undiagnosed illness as a result of service in the Southwest 
Asian Theater.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a respiratory disorder, 
claimed as COPD, on a direct basis and due to undiagnosed 
illness as a result of service in the Southwest Asian 
theater.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.317 (1999).

2.  A calcified granuloma of the lung was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for memory loss due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317(a)(1) (1999).  Objective indications 
of a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1999).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Entitlement to Service Connection for a Respiratory 
Disorder, Claimed as COPD on a Direct Basis and Due to 
Undiagnosed Illness, to Include a Calcified Granuloma of the 
Lung
 
A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of COPD.  The April 
1991 release from active duty examination report demonstrates 
a normal clinical evaluation of the veteran's lungs and 
chest.   However, the separation chest X-ray was consistent 
with old granulomatous disease.  There were no other findings 
made and a repeat chest X-ray was recommended in three to six 
months.  There is no indication of any inservice history of 
respiratory symptomatology.  In a May 1991 Southwest Asia 
Demobilization Medical Evaluation, the veteran self-reported 
that he had experienced a cough or sinus infection while in 
the Persian Gulf.  Finally, in a National Guard periodic 
examination report dated in June 1996, the veteran was noted 
to have bilateral decrease in breath sounds and mild 
emphysema was diagnosed.  The examiner related that the 
veteran smoked a pack of cigarettes per day and was advised 
of the adverse effects.  

Post service medical records show that the veteran underwent 
a VA examination for an unrelated claim in December 1991 and 
his respiratory system was normal.  In February 1994, as part 
of a Persian Gulf examination, a mass was identified on the 
veteran's lung; however, it was ultimately shown to be a non-
malignant calcification.  In a March 1995 X-ray report, the 
radiologist opined that the mass represented a healed 
granulomatous disease and recommended routine follow-up.  

The first indication of COPD was noted in an August 1995 VA 
examination report.  The veteran complained of shortness of 
breath and cough shortly after returning from the Persian 
Gulf and a continuous dry cough.  It was also noted that the 
veteran was suspected to have lung cancer because of a mass 
but an extensive evaluation determined that the mass was not 
cancerous.  After a physical examination, the examiner 
diagnosed chronic nonproductive cough of undetermined 
etiology, COPD with emphysema, and probable old healed 
granulomatous disease of the chest.  

In an October 1997 VA examination report, the veteran was 
noted to be under evaluation for a mass in the right lung but 
the chest X-rays were unchanged from November 1996.  He had 
been told there was a scar but no cancer.  There was no 
specific diagnosis with respect to the lung mass made.  He 
also complained of, among other things, respiratory symptoms 
since returning from the Persian Gulf, including productive 
cough, weakness, fatigue, but denied fever, chills, or night 
sweats.  He could walk several miles before becoming short of 
breath.  A 15 year history of cigarette smoking was given.  
The lungs were clear and the diagnoses included status post 
prolonged exposure to oil well fire smoke, and chronic 
bronchitis.  

At a personal hearing in April 1998, the veteran withdrew the 
claim for COPD as due to Persian Gulf War Syndrome but 
desired to focus instead on COPD on a direct basis.  He 
related that he had no problems with bronchitis prior to 
service in the Persian Gulf and had not received any recent 
treatment for bronchitis.  He reported that he was 
continually coughing, had cold sweats at night, and trouble 
sleeping but was on no medications.  He also sought to 
separate out the claim for COPD from the claim for a 
granuloma of the lung.  He related that he had received no 
treatment for a lung disability during his first period of 
service but there was a mention of granulomatous disease at 
the time of separation from his second period of service.  He 
maintained that the granulomatous disease was due to exposure 
to the oil and gas fires and toxins that he was exposed to in 
the Persian Gulf theater or, in the alternative, that the 
fires and toxins aggravated the condition.  He indicated that 
he was told the mass was not cancerous but was also told that 
he had a fever in his lungs and he questioned whether the 
diagnosis was actually correct.  

In a subsequent VA examination report, the veteran noted that 
he was around burning oil wells in the Persian Gulf and 
maintained that he had inhaled some of the smoke.  He started 
smoking when he was 20 years old, as much as a pack a day, 
and continued to smoke.  He reported a little shortness of 
breath when walking about a mile on level ground at a normal 
pace or when he went up three flights of stairs.  A abnormal 
chest X-ray was noted and a calcified lesion in the right 
upper lobe was found.  He occasionally coughed but denied 
hemoptysis, chest pain, productive sputum, and had never been 
hospitalized for a pulmonary condition and was on no 
medication for chest problems.  The clinical impressions 
included calcified granuloma of the lung and COPD.  

The examiner opined that the granuloma and the COPD were not 
related to service in the Persian Gulf.  The examiner 
remarked that COPD was related to smoking cigarettes.  With 
respect to the granuloma, the examiner noted that the fact 
that the lesion in the lung contained calcium meant that it 
had been present for years prior to going to the Persian Gulf 
and that a lesion would not calcify within a matter of a year 
or two, but would be more on the order of 10-20 years.  The 
examiner further observed that a demonstration of a calcified 
lesion simply meant that it was a benign process that was of 
longstanding duration and most likely old histoplasmosis or 
inactive tuberculosis, neither of which, in the examiner's 
judgment, were contracted while the veteran was in the 
Persian Gulf.  The examiner concluded that the calcified 
granuloma was something of a longstanding duration prior to 
the veteran's Persian Gulf service and the COPD was related 
to cigarette smoking.

Entitlement to Service Connection for COPD on a Direct Basis

To the extent the veteran claims COPD on a direct basis, the 
Board finds that the claim must be denied as not well 
grounded.  First, the veteran has not provided any credible 
medical statements that would etiologically link his COPD 
with active duty service during the Persian Gulf War.  The 
veteran has only offered his lay opinion concerning its 
development.  Mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his lung disability with an event or 
incurrence while in service, do not constitute a well-
grounded claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Moreover, in the most recent VA examination 
report, the examiner specifically opined that COPD was not 
related to the Gulf War, but rather was related to a long 
history of cigarette smoking.  Thus, the claim is not well-
grounded as he has not submitted any competent evidence to 
demonstrate that the claim is plausible. 

Entitlement to Service Connection for COPD Due to Undiagnosed 
Illness

Although the veteran appears to have withdrawn the claim for 
COPD due to undiagnosed illness, subsequent presentations by 
the veteran's representative have continued to characterize 
the issue in that manner.  Thus, the Board will consider the 
issue.  However, based on the evidence above, the Board finds 
that the symptomatology for which the veteran has complained 
has not resulted in a disability which can be said to be 
"undiagnosed."  To the contrary, treatment records reflect 
diagnoses of COPD and emphysema, which have not been related 
to service.  The provisions of 38 C.F.R. § 3.317 only apply 
to undiagnosed illnesses; therefore, service connection for 
the diagnosed disability of COPD due to an undiagnosed 
illness is precluded under this regulation.  Since there is, 
of record, medical evidence attributing the veteran's COPD to 
a clinically-diagnosed disorder, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 are 
rendered not plausible and the claim is not well grounded.  

Entitlement to Service Connection for a Calcified Granuloma 
of the Lung

As the veteran indicated a desire to separate out the claim 
for COPD from the claim for a calcified granuloma of the 
lung, the Board will address the issue separately.  
Generally, a pre-existing injury or disease will be 
considered to have been aggravated by service where there is 
an increase in the disability during service, unless there is 
a specific finding that the increase is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306 (1999).  In this case, the 
evidence fails to show that the veteran's lung granuloma was 
incurred in service nor is there evidence of an increase in 
pathology during service and the claim must be denied.  

First, service medical records are negative for evidence of a 
lung mass until an apparent routine chest X-ray at the time 
of release of active duty examination showed granulomatous 
disease.  Post service X-ray evidence has indicated that 
there has been no change in the mass over a period of several 
years.  Specifically, a May 1994 X-ray report related that 
the mass was unchanged from the original post-service 
February 1994 X-ray, an October 1994 X-ray report noted that 
the mass was slightly more prominent but essentially 
unchanged, X-ray reports dated in December 1994, March 1995, 
and July 1995 all indicate that the mass was unchanged.  In 
an October 1997 VA examination report, the examiner reported 
that the July 1997 X-ray was again unchanged from the 
November 1996 X-ray.  Thus, the objective medical evidence of 
record indicates that the veteran's lung mass is stable and 
has been over a period of time.  Further, in the most recent 
VA examination report, the examiner opined that the calcified 
granuloma was of longstanding duration, prior to the 
veteran's service in the Persian Gulf, and the fact the mass 
showed calcification indicated that it had been present for 
as long as 10-20 years.  Because there is clear evidence that 
the granuloma was present prior to service, had been present 
for 10-20 years, and is stable, the Board concluded that it 
was not incurred in or aggravated by active duty service.  It 
is noted that the Board must enter a decision based on the 
evidence of record.  This is the sole opinion of etiology on 
file.  The veteran has presented no evidence of the onset of 
the lung mass during his first period of service, nor is 
there other evidence that the granuloma is otherwise related 
to in-service occurrence of event.

Finally, while the Board has considered the veteran's 
contentions and sworn testimony with respect to his 
respiratory disorders and finds that his statements are 
probative of symptomatology, the statements and opinions are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing clinical-diagnosed disorders, 
which are not related to either service in the Persian Gulf 
or an undiagnosed illness.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
pathology, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
medical evidence, service connection is not warranted for any 
respiratory disorder on a direct basis or due to an 
undiagnosed illness as a result of service in the Southwest 
Asian Theater pursuant to 38 C.F.R. § 3.317.

II.  Entitlement to Service Connection for Memory Loss Due to 
Undiagnosed Illness 

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of memory loss.  The 
April 1991 separation examination report makes no mention of 
a memory loss.  In addition, there is no indication of any 
inservice history of memory loss.

Post service medical evidence is negative for reported memory 
loss until February 1994 when the veteran sought treatment 
primarily for frontal headaches and nasal congestion and 
reported short term memory problems.  In a VA mental 
disorders examination report in August 1995, he related a 
history of, among multiple complaints, memory loss since 
returning from the Persian Gulf.  Physical examination 
revealed that his immediate memory was slightly impaired and 
remote memory was more intact.  The examiner concluded that 
the veteran's multiple physical complaints, including 
multiple aches and pains, a spot on his lung, sexual 
impotence, and memory lapses, sleep disturbance, appetite 
disturbance, and periodic sadness, were not enough to make a 
psychiatric diagnosis but concluded that it was likely that 
if the veteran's medical situation improved, the other 
concerns would improve also.  There was no specific diagnosis 
with respect to memory loss.  

In support of his claim, the veteran submitted several 
statements from friends and co-workers all to the effect that 
since the veteran had returned from the Persian Gulf, he had 
problems with remembering things.  He was also reported to be 
moody, preoccupied, short-tempered, lacked patience, held a 
grudge, had trouble sleeping, had a shortened attention span, 
had poor memory, forgot things he use to be able to recall, 
and lacked energy.  His wife also reported that he could not 
sleep, his joints hurt, he had skin rashes, his muscles 
ached, and he lacked intimacy.  

An October 1997 VA neurological examination was within normal 
limits.  In an October 1997 mental disorders examination 
report, the veteran reported recurrent problems with, among 
multiple other things, concentration problems.  He related 
that his job was effected by his memory problems and physical 
problems.  He described various physical problems and 
indicated that the problems all started after he was in 
Desert Storm.  Medications included treatment for pain, 
depression, cholesterol, sinus problems, and sleeping.  
Mental status examination revealed, among other things, 
problems with concentration and memory, with the veteran 
needing cues to remember some past events.  The examiner 
remarked that the veteran was having problems with depression 
related to his physical problems, including symptoms of 
sadness, frequent awakening, low energy level, concentration 
problems, and low self-esteem.  The final diagnosis was 
adjustment disorder with depressed mood.

At a personal hearing in April 1997, the veteran's 
representative indicated that a VA examination report 
observed and commented on the veteran's memory loss problems 
but admitted that no diagnosis was offered specifically on 
memory loss.  The representative highlighted that the veteran 
had submitted correspondence with respect to memory loss and 
also had on file several lay statements observing the 
veteran's memory loss.  As a diagnosis of memory loss was not 
made, the representative maintained that it precisely met the 
definition of an undiagnosed illness and the veteran should 
be service connected.  The veteran reflected that he had 
difficulty remembering jobs together, would forget how to 
perform certain tasks, had problems remembering names, would 
forget appointments, needed a list to take his medications, 
would forget to eat, would put milk in the cabinet and an 
empty glass in the refrigerator, and would forget to shave.

In a recent VA psychiatric evaluation report dated in April 
1998, the examiner completed a review of the claims file, 
including the regional office hearing, buddy statements, a 
letter from the veteran's wife, and past VA examinations.  A 
past service history, and employment history were also 
reviewed.  During the interview, the veteran complained of 
short-term memory loss at times and noted that his memory 
bothered him at work and he had to write jobs down so that he 
would remember them.  He denied having problems prior to 
service in the Persian Gulf during the Persian Gulf War.  He 
related that his son was murdered, got along well with his 
wife, was impotent at times, drank occasionally, spent his 
time hunting and fishing and doing chores around the house, 
had problem sleeping and took sleeping pills, and had night 
sweats and nightmares.  Long-term memory was fair but the 
veteran related that it was mostly short-term memory that 
gave him problems and admitted that he noticed trouble before 
the Gulf War but had more problems since he returned.  A 
diagnosis was held pending psychological testing.

An MMPI (Minnesota Multiphasic Personality Inventory) test 
was suggestive of some somatic preoccupation with masked 
depression that tended to get channeled into physical 
complaints.  Often the physical complaints were not 
substantiated on physical examination.  Substance abuse could 
not be ruled out and there were no signs of psychosis or 
PTSD.  By addendum, the examiner reflected that the veteran 
did not show clinical depression in the previous interview 
but complained of it.  The veteran had been diagnosed with 
depression previously and was taking an anti-depressant, 
which the examiner indicated could be masking the symptoms.  
The final psychiatric diagnosis was depression, not otherwise 
specified.  

In this case, the veteran has not provided any credible 
medical statements that would etiologically link his memory 
loss with active duty service during the Persian Gulf War.  
Although he has offered his lay opinion and multiple buddy 
statements concerning memory loss, the objective medical 
evidence of record does not support the veteran's claim.  
First, the regulations define an undiagnosed illness 
essentially as one where objective indications of a chronic 
disability cannot be attributed to any known clinical 
diagnosis; not, as suggested by the veteran's representative, 
that a diagnosis has not been specifically made.  Based on a 
review of the most recent VA examination reports, the medical 
evidence of record suggests that the veteran's memory loss, 
along with several other signs and symptoms, is attributed to 
depression.  Because memory loss has been medically 
classified as a symptom of the veteran's depression, the 
complaints of memory loss are effectively subsumed into a 
known clinical diagnosis.  Further, none of the medical 
examiners have directly attributed the veteran's memory loss 
to his active service in the Persian Gulf during the Persian 
Gulf War.  Accordingly, the claim is not well-grounded as he 
has not submitted any competent evidence to demonstrate that 
the claim is plausible. 

In conclusion, where a claim is not well grounded it is 
incomplete, and VA is obligated under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
or her application.  Robinette v. Brown, 8 Vet. App. 69, 77-
80 (1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplement 
statement of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for 
well grounded claim.  The Board has examined all the evidence 
of record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claims plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for COPD on a direct basis 
and due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317 is 
denied on the basis that the claim is not well grounded.  

Entitlement to service connection for a calcified granuloma 
of the lung is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for memory loss due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied on the 
basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

